DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  The rejections from the Office Action of 2/9/2022 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Objections
Claims 1, 12, and 13 are objected to because of the following informalities:
Claim 1 – In the second-to-last element, “(c)(d)” should have the “(c)” deleted.
Claims 12 and 13 – Instead of the indicators (c1)-(c4), the indicators should be changed to (e1)-(e4) for consistency.  See the claim set of 12/24/2019, where Claims 12 and 13 further detail the “select an alpha day” element of Claim 1.  That element in Claim 1 now has the indicator (e).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 4, 8-11, 15, 21, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynds (US 20110054921 A1), Twersky et al. (US 4445788 A)[hereinafter “Twersky”], Craven et al. (US 20030217508 A1)[hereinafter “Craven”], and Iwig et al. (US 20060293913 A1)[hereinafter “Iwig”].
Regarding Claim 1, Lynds discloses a device [Paragraph [0088] – “computer system 100”] for determining whether a day is suitable for planting a seed on a plot of land [Paragraph [0094] – “The planning software assists a user to determine types of plantings, as well as quantities, locations and timings for planting the same.”], said device comprising a microprocessor programmed to:
(a) determine the location of the plot of land [Paragraph [0101] – “In step S200, garden plan parameters are obtained from the user, including any of the following, but not limited to: a postal code”.]; and
(c) electronically receive:
(c1) meteorological data comprising at least a high surface air temperature and a low surface air temperature for the location of the plot of land for each of a plurality of consecutive days [Paragraph [0103] – “In step S202, climate data is obtained. Referring now to FIG. 3, a process flow diagram for obtaining climate information is shown.  The user's postal code is converted into a latitude and longitude address, and this address is used to locate a nearest weather monitoring station from a list of weather monitoring stations maintained by the National Climactic Data Center (NCDC).  In one embodiment, the user selects a nearest weather monitoring station as the weather station to use for obtaining climate data for the garden plan. … Once the weather monitoring station has been selected, normal climate data for a year time period is obtained, including, but not limited to: daily maximum, minimum, and mean temperatures”]; and
(c2) at least one soil temperature for the location of the plot of land for at least one of the plurality of consecutive days [Paragraph [0103] – “In one embodiment, air temperature is used as a best available estimate for soil temperature insofar as germination temperature ranges are relatively broad.”]; and
(e) select an alpha day within the plurality of consecutive days and determine whether it is suitable for planting the seed based on the meteorological data, the soil temperature, and a species of seed to be planted [Paragraph [0112] – “In step S426, the season window is adjusted based on growth temperature requirements for the plant variety, delaying the beginning of the season window in cases where the air temperatures are not sufficient to meet the plant variety's growth temperature requirements.”Paragraph [0127] – “If climate normal high air temperature is greater than T.sub.SOIL, HIGH or less than T.sub.SOIL, LOW, then the process proceeds to step S532 where all dates in the season window are checked to determine if any date satisfies EQ.  [1].  If no dates exist where EQ.  1 is satisfied, then the season window end date is set to equal the season window start date in step S34.  If one or more dates exist where EQ.  1 is satisfied, then in step S536, the season window start date is set to the first date in the season window at which such condition is met.”].
Lynds fails to disclose that the soil temperature is to be measured using a depth of a plurality of depths associated with a species of seed to be planted, wherein the depth is to be provided by a user.  However, Twersky discloses a soil temperature measuring apparatus that measures temperatures at different soil depths [See Abstract and Fig. 1 and corresponding text].  It would have been obvious to use the device of Twersky to measure soil temperature at particular depths because Lynds uses a less accurate value for soil temperature [Paragraph [0103] – “In one embodiment, air temperature is used as a best available estimate for soil temperature insofar as germination temperature ranges are relatively broad.”].  Doing so would improve the accuracy of the seed planting determination.  It would have been obvious to configure the graphical interface to allow a user to input known soil temperatures for a particular planting depth because doing so would allow for the user to easily input this parameter for use in the seed planting determination.
Although Lynds considers the use of soil temperature thresholds [See Table 1 on Page 6: 
    PNG
    media_image1.png
    63
    691
    media_image1.png
    Greyscale
], Lynds fails to disclose adjusting a predefined soil temperature threshold based on soil depth.  However, Craven discloses that different plants produce different yields based on different soil temperatures at different corresponding depths [See Paragraphs [0018]-[0022], [0028]-[0034], [0035]-[0041], and [0060]-[0066].].  It would have been obvious to use and adjust different soil temperature thresholds at different corresponding depths when choosing the alpha day because doing so would have allowed for choosing the best alpha day relative to the seeds being planted and would have maximized yields.
Although Lynds contemplates whether the characteristics of a planting site are appropriate to grow a plant variety [Paragraph [0137]], Lynds fails to disclose a step to “(b) determine an optimal variety of a species of seeds to be planted based on at least one characteristic of the plot of land.”  However, Iwig discloses determining an optimal variety of a species of seeds to be planted based on at least one characteristic of the plot of land [See Abstract, Paragraphs [0003]-[0004], [0014], [0040], and Fig. 8].  It would have been obvious to perform such a step in order to assist in maximizing the cost-effectiveness of harvesting at the plot of land.

Regarding Claim 4, Lynds discloses that the microprocessor is programmed to determine the location of the plot of land based on location data entered by a user [Paragraph [0101] – “In step S200, garden plan parameters are obtained from the user, including any of the following, but not limited to: a postal code”.].

Regarding Claim 8, Lynds discloses that the microprocessor is further programmed to generate a graphical interface comprising at least one data entry field [Fig. 9A includes a “+ Add a Planting” feature in the top right corner of the garden plan.].

Regarding Claim 9, Lynds does disclose the use of a number of graphical interfaces that allow for user interaction [See Figs. 9A-9F], that a user is able to make changes to the gardening plan [Paragraph [0172] – “In step S226 on FIG. 2, the user manages the garden plan and optionally makes changes to the garden plan including any of the following, but not limited to: changing the date of a planting; changing the date of a harvest; changing a plant variety of a planting; changing the location of a planting; eliminating a planting; adding a planting (e.g., if pests destroyed a plant); adding garden hardware; and eliminating garden hardware.”], and that the seed planting determination is based on soil temperature data [Paragraph [0112] – “In step S424, the season window is adjusted based on germination temperature requirements, delaying the beginning of the season window in cases where the soil temperatures are not sufficient to meet the plant variety's germination requirements.”], but Lynds fails to disclose that the graphical interface comprises a data entry field for entering the soil temperature data.
However, Twersky discloses a soil temperature measuring apparatus that measures temperatures at different soil depths [See Abstract and Fig. 1 and corresponding text].  It would have been obvious to configure the graphical interface to allow a user to input known soil temperatures because doing so would allow for the user to easily input this parameter for use in the seed planting determination.  Doing so would improve the accuracy of the seed planting determination because Lynds uses a less accurate value for soil temperature [Paragraph [0103] – “In one embodiment, air temperature is used as a best available estimate for soil temperature insofar as germination temperature ranges are relatively broad.”].

Regarding Claim 10, Lynds discloses that the graphical interface comprises a data entry field for selecting the species of the seed to be planted [Fig. 9A includes a “Plant Variety” field of the garden plan.  Paragraph [0172] – "In step S226 on FIG. 2, the user manages the garden plan and optionally makes changes to the garden plan including any of the following, but not limited to: changing the date of a planting; changing the date of a harvest; changing a plant variety of a planting; changing the location of a planting; eliminating a planting; adding a planting (e.g., if pests destroyed a plant); adding garden hardware; and eliminating garden hardware.”].

Regarding Claim 11, Lynds discloses that the graphical interface further comprises a data entry field to select a variety of the species of seed selected [Fig. 9A includes a “Plant Variety” field of the garden plan.  Paragraph [0172] – "In step S226 on FIG. 2, the user manages the garden plan and optionally makes changes to the garden plan including any of the following, but not limited to: changing the date of a planting; changing the date of a harvest; changing a plant variety of a planting; changing the location of a planting; eliminating a planting; adding a planting (e.g., if pests destroyed a plant); adding garden hardware; and eliminating garden hardware.”].

Regarding Claim 15, Lynds discloses that the microprocessor is further programmed to generate a graphical representation indicating whether the alpha day is predicted to be suitable for planting the species of seed to be planted [Paragraph [0168] – “Plantings for the selected week appear on the task view for the week.  In one embodiment, when generating reminders to plant seeds, tasks are generated to use any co-planting material for the seed being planted.”].

Regarding Claim 21, Lynds discloses a computer-based method of predicting an optimal day to plant a seed, said method comprising providing the device of claim 1, wherein said device:
(a) obtains meteorological data for each of a plurality of consecutive days, wherein the meteorological data comprises at least one high surface air temperature and at least one low surface air temperature for each day of the plurality of consecutive days [Paragraph [0103] – “In step S202, climate data is obtained. Referring now to FIG. 3, a process flow diagram for obtaining climate information is shown.  The user's postal code is converted into a latitude and longitude address, and this address is used to locate a nearest weather monitoring station from a list of weather monitoring stations maintained by the National Climactic Data Center (NCDC).  In one embodiment, the user selects a nearest weather monitoring station as the weather station to use for obtaining climate data for the garden plan. … Once the weather monitoring station has been selected, normal climate data for a year time period is obtained, including, but not limited to: daily maximum, minimum, and mean temperatures”];
(b) obtains soil data for a plot of land on which the seeds are to be planted, wherein the soil data comprises at least at one temperature at least at one time point within the plurality of consecutive days [Paragraph [0103] – “In one embodiment, air temperature is used as a best available estimate for soil temperature insofar as germination temperature ranges are relatively broad.”]; and
(c) applies the meteorological data and the soil data to an algorithm for determining whether a time period within the plurality of days is suitable to plant a species of seed on the plot of land [Paragraph [0112] – “In step S426, the season window is adjusted based on growth temperature requirements for the plant variety, delaying the beginning of the season window in cases where the air temperatures are not sufficient to meet the plant variety's growth temperature requirements.”Paragraph [0127] – “If climate normal high air temperature is greater than T.sub.SOIL, HIGH or less than T.sub.SOIL, LOW, then the process proceeds to step S532 where all dates in the season window are checked to determine if any date satisfies EQ.  [1].  If no dates exist where EQ.  1 is satisfied, then the season window end date is set to equal the season window start date in step S34.  If one or more dates exist where EQ.  1 is satisfied, then in step S536, the season window start date is set to the first date in the season window at which such condition is met.”].

Regarding Claim 22, Lynds discloses a method of planting a cotton seed, the method comprising: (a) predicting an optimal time to plant a seed using the device of claim 1, wherein said device or system:
(i) obtains meteorological data for each of a plurality of consecutive days, wherein the meteorological data comprises at least one high surface air temperature and at least one low surface air temperature for each day of the plurality of consecutive days [Paragraph [0103] – “In step S202, climate data is obtained. Referring now to FIG. 3, a process flow diagram for obtaining climate information is shown.  The user's postal code is converted into a latitude and longitude address, and this address is used to locate a nearest weather monitoring station from a list of weather monitoring stations maintained by the National Climactic Data Center (NCDC).  In one embodiment, the user selects a nearest weather monitoring station as the weather station to use for obtaining climate data for the garden plan. … Once the weather monitoring station has been selected, normal climate data for a year time period is obtained, including, but not limited to: daily maximum, minimum, and mean temperatures”];
(ii) obtains soil data for a plot of land on which the seeds are to be planted, wherein the soil data comprises at least one temperature at least at one time point within the plurality of consecutive days [Paragraph [0103] – “In one embodiment, air temperature is used as a best available estimate for soil temperature insofar as germination temperature ranges are relatively broad.”]; and
(iii) applies the meteorological data and the soil data to an algorithm for determining whether a time period within the plurality of days is suitable to plant a species of seed on the plot of land [Paragraph [0112] – “In step S426, the season window is adjusted based on growth temperature requirements for the plant variety, delaying the beginning of the season window in cases where the air temperatures are not sufficient to meet the plant variety's growth temperature requirements.”Paragraph [0127] – “If climate normal high air temperature is greater than T.sub.SOIL, HIGH or less than T.sub.SOIL, LOW, then the process proceeds to step S532 where all dates in the season window are checked to determine if any date satisfies EQ.  [1].  If no dates exist where EQ.  1 is satisfied, then the season window end date is set to equal the season window start date in step S34.  If one or more dates exist where EQ.  1 is satisfied, then in step S536, the season window start date is set to the first date in the season window at which such condition is met.”]; and
(b) planting the cotton seed on a day predicted by the device to be suitable for planting the seed [Abstract – “A method for generating a plan facilitating users to plant, grow, harvest and maintain selected plant varieties”].

Claims 2 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynds (US 20110054921 A1), Twersky et al. (US 4445788 A)[hereinafter “Twersky”], Craven et al. (US 20030217508 A1)[hereinafter “Craven”], Iwig et al. (US 20060293913 A1)[hereinafter “Iwig”], and Upadhyaya et al. (US 20030009282 A1)[hereinafter “Upadhyaya”].
Regarding Claim 2, Lynds fails to disclose that the microprocessor is further programmed to automatically determine the location of the plot of land by receiving location data from a device located on or near the plot of land.
However, Upadhyaya discloses the use of a GPS device for determining seed planting locations [Abstract].  It would have been obvious to use a GPS to determine the location of a plot of land to plant seed so that the process could be automated and not require user input of the location.

Regarding Claim 3, Upadhyaya discloses that the device located on or near the plot of land comprises a component of a satellite-based navigation system or a cellular network [Abstract – GPS].

Claims 5-7 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynds (US 20110054921 A1), Twersky et al. (US 4445788 A)[hereinafter “Twersky”], Craven et al. (US 20030217508 A1)[hereinafter “Craven”], Iwig et al. (US 20060293913 A1)[hereinafter “Iwig”], and Moore et al. (US 20040039489 A1)[hereinafter “Moore”].
Regarding Claim 5, Lynds fails to disclose that the microprocessor is further programmed to direct a wireless communication device or modem to obtain the high surface air temperature, the low surface air temperature, and/or the soil temperature from an electronic data source.
However, Moore discloses the use of a weather station to gather such data [Paragraph [0057] – “Most often, the weather station 102 should be able to measure the solar radiation, air temperature, humidity, wind speed and rain fall.  Optionally, the weather station 102 may make additional measurements, such as soil temperature, barometric pressure, and vapor pressure deficit.”] and transfer by use of a modem [Paragraph [0059] – “Data loggers also may have hardware and software, such as a modem, to receive or place calls to facilitate in transfer of the weather data through the communication path 104.”].  It would have been obvious to program the computer of Lynds to communicate with such a device in order to automate the collection of the weather data.

Regarding Claim 6, Lynds fails to disclose that the electronic data source comprises data from a plurality of mesonet sites.
	However, Moore discloses the measurement of meteorological data from a plurality of mesonet sites [Paragraph [0038] – “The irrigation control system 100 comprises a server 106 including a personal computer running a software package that downloads and stores weather data measured by a weather station 102 or a plurality of weather stations (not explicitly shown in the figures).”] that can be transferred out via a modem [Paragraph [0059] – “Data loggers also may have hardware and software, such as a modem, to receive or place calls to facilitate in transfer of the weather data through the communication path 104.”].  It would have been obvious to program the computer of Lynds to communicate with such a device in order to automate the collection of the meteorological data.

Regarding Claim 7, Lynds fails to disclose that the microprocessor is programmed to obtain the data from the mesonet site that is most closest representative of the location of the plot of land.
	However, Moore discloses the measurement of meteorological data from a mesonet site [Paragraph [0038] – “The irrigation control system 100 comprises a server 106 including a personal computer running a software package that downloads and stores weather data measured by a weather station 102 or a plurality of weather stations (not explicitly shown in the figures).”] that can be transferred out via a modem [Paragraph [0059] – “Data loggers also may have hardware and software, such as a modem, to receive or place calls to facilitate in transfer of the weather data through the communication path 104.”] and that is closest representative of the location of a plot of land [Paragraph [0096] – “In accordance with one aspect of the present invention, the controller interface 114 is programmed with a weather region reference, i.e., the weather region identifier for the weather region that most closely represents its location in terms of weather conditions.  Generally, this is determined by the closest weather station 102.”].  It would have been obvious to program the computer of Lynds to communicate with such a device in order to automate the collection of the meteorological data.

Regarding Claim 16, the combination of Lynds and Moore would disclose a system for determining whether a day is suitable for planting a seed, the system comprising a device of any of claim 1 [Paragraph [0088] of Lynds – “computer system 100”], operably linked to the electronic data source [Weather station of Moore.].

Regarding Claim 17, Lynds discloses a computer system operably linked to the device, the computer system comprising a display and a data input device [Paragraph [0088] – “computer system 100”].

Regarding Claim 18, Lynds discloses the computer system is a mobile unit, wherein the mobile unit comprises a display and a component of a satellite-based navigation system or a cellular network adapted to communicate data regarding the location of the mobile unit to the device [Paragraph [0087]].

Regarding Claim 19, Lynds discloses that said device is adapted to generate on the display: (a) a graphical interface comprising at least one data entry field [See Figs. 9A-9F].

Regarding Claim 20, Lynds discloses a user interface for entering soil temperature data, selecting the species of seed to be planted, and/or selecting the variety of seed to be planted [Fig. 9A includes a “+ Add a Planting” feature in the top right corner of the garden plan.].

	Claims 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynds (US 20110054921 A1), Twersky et al. (US 4445788 A)[hereinafter “Twersky”], Craven et al. (US 20030217508 A1)[hereinafter “Craven”], Magro et al. (US 8340910 B1)[hereinafter “Magro”], Iwig et al. (US 20060293913 A1)[hereinafter “Iwig”], and McMullin (US 20020050095 A1).
Regarding Claim 12, Lynds does disclose the use of degree day data [Paragraph [0103] – “Once the weather monitoring station has been selected, normal climate data for a year time period is obtained, including, but not limited to: … annual heating and cooling degree days”], but fails to disclose that the microprocessor is programmed to determine whether the alpha day is suitable for planting the seed by a method comprising:
(c1) determining a GDD value for each of a predetermined number of consecutive days following the alpha day, according to Formula I:

    PNG
    media_image2.png
    58
    413
    media_image2.png
    Greyscale

wherein Tmax refers to the actual or predicted high surface air temperature for a day; Tmin refers to the actual or predicted low surface air temperature for a day; and Tbase refers to a base temperature associated with the species of seed to be planted; and calculating the sum of GDD values over the predefined period of consecutive days (ΣGDD), wherein the alpha day is determined to not be suitable for planting the seed when ΣGDD does not exceed a predefined GDD threshold.
Magro discloses (c1) determining a GDD value for each of a predetermined number of consecutive days following a particular day, according to Formula I:

    PNG
    media_image2.png
    58
    413
    media_image2.png
    Greyscale

wherein Tmax refers to the actual or predicted high surface air temperature for a day; Tmin refers to the actual or predicted low surface air temperature for a day; and Tbase refers to a base temperature associated with the species of seed to be planted; and calculating the sum of GDD values over the predefined period of consecutive days (ΣGDD) [Column 11 line 64 to Column 12 line 11 – “To accurately calculate traditional growing degree days on a site, the system 20 preferably uses weather variables at that site, most importantly air temperature.  For soil GDD the system 20 only needs soil temperatures.  Growing degree days are calculated by setting a base temperature threshold.  The most commonly used base temperature across all grass species is 50.degree.  F. (10.degree.  C.).  GDD are calculated by taking the day's highest temperature and adding it to the lowest temperature, dividing by 2 and subtracting the difference between that result and the base temperature.  If the number after adding and dividing is equal to or less than the base temperature then "0" degree days are calculated for that day.  As each day passes the degree days are added to each other and accumulated over time.  Biological entities all respond to specific degree days accumulations.”].
	McMullin discloses that the growth of different plants depends on a respective number (i.e., threshold) of accumulated growing degree days [Paragraph [0006] – “Over a period of time a number of "growing degree days" will accumulate and the growth of the plant can be estimated by the total number of "growing degree days" that have accumulated up to that point in time.  Different plants require a different number of "degree days" to reach various stages of development such as, budding, flowering, fruit presentation or fruit maturation.”].
It would have been obvious to determine an appropriate planting date based on a calculated number (i.e., threshold) of accumulated growing degree days for a corresponding time period has been exceeded because Magro and McMullin teach that such a parameter is necessary to facilitate proper plant growth.
Steps (c2) and (c3) are recited as optional and do not need to be performed.
However, Lynds discloses the steps of:
(c2) optionally, determining the soil temperature for the alpha day, wherein the alpha day is determined to not be suitable for planting the seed when the soil temperature falls below a predefined soil temperature threshold [Paragraph [0112] – “In step S424, the season window is adjusted based on germination temperature requirements, delaying the beginning of the season window in cases where the soil temperatures are not sufficient to meet the plant variety's germination requirements.”]; and
(c3) optionally, determining the minimum surface air temperature for each day of the predefined period of consecutive days, wherein the alpha day is determined to not be suitable for planting the seed when the minimum surface air temperature falls below a predefined minimum surface air temperature threshold for any day of the predetermined number of consecutive days [Paragraph [0112] – “In step S426, the season window is adjusted based on growth temperature requirements for the plant variety, delaying the beginning of the season window in cases where the air temperatures are not sufficient to meet the plant variety's growth temperature requirements.”Paragraph [0127] – “If climate normal high air temperature is greater than T.sub.SOIL, HIGH or less than T.sub.SOIL, LOW, then the process proceeds to step S532 where all dates in the season window are checked to determine if any date satisfies EQ.  [1].  If no dates exist where EQ.  1 is satisfied, then the season window end date is set to equal the season window start date in step S34.  If one or more dates exist where EQ.  1 is satisfied, then in step S536, the season window start date is set to the first date in the season window at which such condition is met.”].

Regarding Claim 13, the combination of Lynds, Magro, and McMullin would disclose (c4) the alpha day is determined to be suitable for planting the seed if:
- the ΣGDD exceeds the predefined GDD threshold [As taught by Magro and McMullin, see above.];
- a soil temperature for the alpha day meets or exceeds a predefined soil temperature threshold for the alpha day [Paragraph [0112] of Lynds – “In step S424, the season window is adjusted based on germination temperature requirements, delaying the beginning of the season window in cases where the soil temperatures are not sufficient to meet the plant variety's germination requirements.”]; and
- a surface air temperature meets or exceeds a surface air temperature threshold for each day of the predefined period of consecutive days [Paragraph [0112] of Lynds – “In step S426, the season window is adjusted based on growth temperature requirements for the plant variety, delaying the beginning of the season window in cases where the air temperatures are not sufficient to meet the plant variety's growth temperature requirements.”Paragraph [0127] of Lynds – “If climate normal high air temperature is greater than T.sub.SOIL, HIGH or less than T.sub.SOIL, LOW, then the process proceeds to step S532 where all dates in the season window are checked to determine if any date satisfies EQ.  [1].  If no dates exist where EQ.  1 is satisfied, then the season window end date is set to equal the season window start date in step S34.  If one or more dates exist where EQ.  1 is satisfied, then in step S536, the season window start date is set to the first date in the season window at which such condition is met.”].

Regarding Claim 14, Lynds fails to explicitly disclose that the seed is a cotton seed.  However, Lynds teaches that its methods can be used to facilitate the growing of different plant varieties [Abstract].  The Examiner takes Official Notice that cotton was a well-known commercial plant variety at the time of filing (the cotton gin was invented by Eli Whitney in 1793 and patented in 1794).  It would have been obvious to apply the teachings of Lynds when growing cotton because doing so would have been an advantageous manner of maximizing cotton crop production.

Response to Arguments
Applicant argues:
	The claim amendments overcome the grounds for rejection in the Office Action of 2/9/2022.
Examiner’s Response:
	The Examiner agrees.  New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130112122 A1 – AGRICULTURAL DEVICES, SYSTEMS, AND METHODS FOR DETERMINING SOIL AND SEED CHARACTERISTICS AND ANALYZING THE SAME

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865